 


115 S2732 IS: Defending Access to Mental Health Care Act
U.S. Senate
2018-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
115th CONGRESS2d Session 
S. 2732 
IN THE SENATE OF THE UNITED STATES 
 
April 24, 2018 
Mr. Tester introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions 
 
A BILL 
To clarify that participants in the National Health Service Corps Loan Repayment Program may be assigned to serve in pediatric inpatient mental health facilities. 
 
 
1.Short title This Act may be cited as the Defending Access to Mental Health Care Act.  2.Provision of primary care health professionals at pediatric inpatient mental health facilities (a)Health professional shortage area medical facilitiesSection 332(a)(2)(A) of the Public Health Service Act (42 U.S.C. 254e(a)(2)(A)) is amended by inserting pediatric inpatient mental health facility that is certified by the Centers for Medicare & Medicaid Services, after community mental health center,. 
(b)Assignment of Corps membersSection 338B(a) of the Public Health Service Act (42 U.S.C. 254l–1(a)) is amended— (1)in paragraph (1), by striking ; and and inserting ;; 
(2)by redesignating paragraph (2) as paragraph (3); and  (3)by inserting after paragraph (1) the following: 
 
(2)an adequate supply of mental health professionals at pediatric inpatient mental health facilities that are certified by the Centers for Medicare & Medicaid Services; and.  